216 F.2d 440
UNITED STATES of America, Appellant,v.Henry HOUSTON, Janie Pearl Houston, and Mary HoustonWilliams, Appellees.
No. 12059.
United States Court of Appeals Sixth Circuit.
Oct. 12, 1954.

Warren E. Burger, Washington, D.C., Fred Elledge, Jr., Nashville, Tenn.  (Samuel D. Slade and Benjamin Forman, Washington, D.C., on the brief), for appellant.
Frierson & Queener, W. A. Richardson and Thos.  E. Humphrey, Jr., Columbia, Tenn., for appellee.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
In this case the district court reviewed an award of indemnity made by the Administrator of Veterans' Affairs under the Servicemen's Indemnity Act of 1951, 38 U.S.C.A. § 851 et seq.  The court entered a judgment directing the United States to pay the indemnity to specified parties and to pay a fee to the attorneys of the successful parties.  It is evident from a careful examination of the relevant statutes that unlike the National Service Life Insurance Act, 38 U.S.C.A. § 817, a district court is without jurisdiction to review an award made by the Administrator of Veterans' Affairs under the Servicemen's Indemnity Act of 1951, 38 U.S.C.A. § 11a-2.  See Brewer v. United States, D.C.Tenn., 117 F.Supp. 842.  Accordingly, the judgment of the district court is reversed with direction to dismiss the complaint.